Brown, C. J.
As these minor legatees are not the children of the deceased, they can not claim a support under section 2530 of the Revised Code, which gives the widow and children of the deceased, a support for one year, out of the estate, “ to be preferred before all other debts.”
If they have an estate of their own, the Court of Chancery may order their support out of it, pending this litigation. Story’s Equity, 1354 and 1356. But they have no right to be supported out of a fund to which they are not entitled. As creditors are to be satisfied before legacies are paid, and as it is charged by the creditors, that the estate is insolvent, and unable to pay all the debts, no order should have been granted, setting apart a fund out of the estate, for the support of these minor legatees, who are grand-nephews, till it was made to appear, to the satisfaction of the Court, by the report of a Master in Chancery, or in some other legal way, that there was a clear fund after the payment of the debts of the estate, out of which the support might be had 13 "Vesey, 92.
Judgment reversed.